NELSON, District Judge.
If this indictment can be sustained it must be for the reason that the forgery charged falls within the clause “or other writing,” as included in the 1st section of the act of congress approved March 3d. 1823. The great difficulty in the case is, that the instrument is genu*721ine—being a bank check—and the indorsement of the name of the payee only charged to be forged. The words “or other writing” are found in connection with a class of instruments, as a deed, power of attorney, order, receipts, etc., and in my opinion refer to other instruments not specifically enumerated in the section.
It would be a forced construction, and not in harmony with the object contemplated, to say that the words “other writing,” when in such co;. neetion, embraced a forced in-dorsement of a genuine instrument. To give this court jurisdiction of the crime specified in the first subdivision of this section, an instrument in a technical sense must be forged.
The second count in the indictment must fall, also, foi the instrument uttered and published as true, with intent to defraud the United States,, must be such as is described in the first subdivision of the section. The common law confers no criminal jurisdiction on this court, and no crime can be punished which is not defined to be such by an act of congress, or by the federal constitution. Motion to quash the indictment is granted.